Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .


DETAILED ACTION
Status of the Application
Claims 1-20 have been examined in this application. This communication is the first action on the merits.



Information Disclosure Statement
The information disclosure statement (IDS) submitted on 10/20/2022 is in compliance with the provisions of 37 C.F.R. 1.97. Accordingly, the information disclosure statement is being considered by the examiner.



Claim Rejections - 35 USC § 101
	35 U.S.C. 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.

Claims 1-20 are rejected under 35 U.S.C. § 101 because the claimed invention is directed to a judicial exception (i.e., a law of nature, a natural phenomenon, or an abstract idea) without significantly more.   
	Claim 1 is directed towards a method, thus meeting the Step 1 eligibility criterion. The claim does recite the abstract concept of a commercial interaction – i.e. including advertising activities/behaviors and business relations/sales activities, which represents a method of organizing human activity, and has been identified as an abstract idea by the 2019 PEG. Some of the relevant claimed limitations include: receiving user interaction data from a client device describing an identity of a user interacting with a virtual marketplace during a browsing session/ displaying information describing the user interacting with the item listing in the user interface and presents a plurality of options, each of the plurality of options being selectable to dynamically modify the item listing during the browsing session/receiving input selecting one of the plurality of options/dynamically modifying the item listing during the browsing session based on the selected one of the plurality of options.
 This judicial exception is not integrated into a practical application. Claim 1 includes the additional limitations of a computing device/client device/user interface, which represent generic computing elements. The additional elements, alone or in combination, do not improve the functioning of the computing device or another technology/technical field, nor do they apply or use the judicial exception in some other meaningful way beyond generally linking its use to a particular technological environment. The claim is directed to an abstract idea. 
Claim 1 does not include additional elements that are sufficient to amount to significantly more than the judicial exception. As noted above with respect to the integration of the judicial exception into a practical application, the additional elements used to implement the claimed invention represent generic computing elements that perform the claimed limitations. They are recited at a high level of generality. Generic computers performing generic functions do not amount to significantly more than the abstract idea. Therefore, Claim 1 does not include additional elements that are sufficient to amount to significantly more than the judicial exception because the additional elements when considered both individually and as combination do not amount to significantly more than the abstract idea. Therefore, Claim 1 does not amount to significantly more than the abstract idea itself. The claim is not patent eligible. 
Independent claims 8 and 15 are directed to a computer readable medium and system, respectively, for performing the method of claim 1. The claims perform the method of claim 1 using only generic components of a networked computer system. Therefore, claims 8 and 15 are directed to an abstract idea without significantly more for the reasons given in the discussion of claim 1.
Dependent claims 2-7, 9-14, 16-20 further narrow the abstract ideas of the independent claims themselves. The claims further include the additional limitation of receiving data via a real time communication protocol, which represents insignificant extra-solution activity, i.e. at the time of the effective filing date of the invention, receiving data via a real time communication protocol represents a well-known and commonly used means of communicating data with negligible latency. The additional element does not, alone or in combination with the other additional elements, integrate the judicial exception into a practical application, nor does it represent significantly more than the abstract idea itself. Therefore, the claims do not amount to significantly more than the abstract idea itself.  The claims are not patent eligible.  

Claims 8-14 are rejected under 35 USC 101 because the claimed invention is directed to non-statutory subject matter. The claims are directed towards a computer-readable storage medium, and in the Spec. the Applicant describes a computer readable medium as “may refer to media and/or devices that enable persistent and/or non-transitory storage of information, in contrast to mere signal transmission, carrier waves, or signals per se.” (Emphasis added by the Examiner); carrier waves and signals are not explicitly excluded, and they represent non-statutory forms of patentable subject matter because they are transitory media, which is not tangible. In order to overcome this rejection, the Office recommends amending the claims so that they recite only tangible, non-transitory media.


Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1-2, 4-9, 11-16, 18-20 are rejected under 35 U.S.C. 103 as being obvious in view of Govil (20170287000) in further view of Kumar (20120296682) in even further view of Doemling (20100082441).
As per Claim 1, Govil teaches:
receiving, by a computing device, user interaction data from a client device describing the user interacting with an item listing of a virtual marketplace during a browsing session at the client device;    (The computing device represents a generic computing element that performs the claimed limitation. at least para 34: “ Ad serving system 102 may programmatically generate animation or video, in a display ad or mobile ad 104, based on a user's data (such as geographic or physical location data, user device 106 data, or other data queried, received or otherwise determined about the user), as known to ad generator 122 from the ad request 112, and any user input 116 received from the user while interacting with display ad [listing] “)
Kumar further teaches:
user interacting with a virtual marketplace (at least: para 48- information transmitted includes the activities of the customer and the interactions of the customer with the e-commerce Web site)
displaying a user interface that includes information describing the user interacting with the item listing (at least para 48: the information transmitted includes the activities of the customer and the interactions of the customer with the e-commerce Web-site, interface that presents the information: at least abstract. )
It would have been obvious for one of ordinary skill in the art at the effective filing date of the claimed invention to combine Govil’s existing features, with Kumar’s features of dynamically modifying, by the computing device, a user interface that includes information describing the user interacting with the item listing, to allow merchant to monitor and interact with consumers in real time- Kumar, abstract. Furthermore, the claimed invention is merely a combination of old elements, and in the combination each element merely would have performed the same function as it did separately, and one of ordinary skill in the art would have recognized that the results of the combination were predictable.
Doemling further teaches: 
presenting a plurality of options (at least: para 22, fig8 and associated text, para 46, 49)
It would have been obvious for one of ordinary skill in the art at the effective filing date of the claimed invention to combine Govil’s existing features, combined with Kumar’s existing features, with Doemling’s feature of presenting a plurality of options, to allow the generation of dynamic data driven advertisements through a user interface – Doemling, abstract, para 22-23. Furthermore, the claimed invention is merely a combination of old elements, and in the combination each element merely would have performed the same function as it did separately, and one of ordinary skill in the art would have recognized that the results of the combination were predictable.


Govil in view of Kumar in further view of Doemling further teach:
each of the plurality of options being selectable to dynamically modify the item listing as displayed at the client device during the browsing session  (Doemling teaches options within a user interface to modify an advertisement, i.e. item listing: at least para 22, fig8 and associated text. Govil further teaches dynamically modifying an item listing during a browsing session: at least abstract, para 21: “ad generation …may occur prior to and/or during the execution of portions of display ad”, user input may be an info provided by the user before or during the playback of the advertisement)
receiving, by the computing device, input selecting one of the plurality of options;  (Doemling, at least: para 22, fig8 and associated text, para 46, 49)
dynamically modifying, by the computing device, the item listing during the browsing session based on the selected one of the plurality of options. ( Doemling teaches options within a user interface to modify an advertisement, i.e. item listing: at least para 22, fig8 and associated text. Govil further teaches dynamically modifying an item listing during a browsing session: at least abstract, para 21: “ad generation …may occur prior to and/or during the execution of portions of display ad”, user input may be an info provided by the user before or during the playback of the advertisement)
As per Claims 2, 9, 16, Govil in view of Kumar in further view of Doemling further teaches:
the plurality of options include an option to change at least one of a price   (Doemling: options within a user interface to modify an advertisement from a static to a dynamic advertisement, i.e. item listing: at least para 22, fig8 and associated text; also teaches modifying the listing price, at least: para 64)
As per Claims 4, 11, 18, Govil in view of Kumar in further view of Doemling further teaches:
the information describing the user interacting with the item listing comprises at least one time stamp indicating when the user interacts with the item listing.  (Kumar teaches , in at least para 48: the information transmitted includes the activities of the customer and the interactions of the customer with the e-commerce Web-site, interface that presents the information: at least abstract; it also teaches “each time the consumer visits the c-commerce Web site, views a product page, puts an item in a shopping cart, removes an item, purchases an item, or takes any other action on the e-commerce Web site, such information is transmitted to the analytics system 208.” – para 48, at least: abstract, para 28: automatically conveying customer data to the merchant, and that “it should be appreciated that the embodiments described above are cited by way of example, and that the present invention is not limited to what has been particularly shown and described hereinabove. Rather, the present invention includes both combinations and subcombinations of the various features described hereinabove, as well as variations and modifications thereof which would occur to persons skilled in the art upon reading the foregoing description and which are not disclosed in the prior art.” – para 89, thus teaching displaying the time associated with the user interaction with the item listing in the user interface.)
As per Claims 5, 12, 19, Govil in view of Kumar in further view of Doemling further teaches:
the plurality of options include an option to visually emphasize an alternative purchase mechanism for a subject of the item listing.  (Kumar, at least para 64: “The recommendation engine can generate recommendations, such as recommendation message 414, which includes a recommended product, service or related product that is based on the user's decision to purchase or tentatively purchase (by placing item in virtual shopping cart) a product or service from the e-commerce Web site 406. … the recommendation engine can make additional product recommendations or upgrades which will be generated and sent to the user of the e-commerce Web site.”)
As per Claims 6, 13, Govil in view of Kumar in further view of Doemling further teaches:
the plurality of options include an option to modify the item listing using a different image for the item.   (Doemling, at least: para 39: “ad design tool…to input textual, graphical , video…elements used to form advertisement creative” , para 34: a dynamic ad has one or more elements that may be customized, para 46: a dynamic element is a former static element, static elements include images/shapes/texts/video, at least para 51: static elements of loaded advertisement creative may include any number of identified text/graphics/video/images.)
As per Claims 7, 14, Govil in view of Kumar in further view of Doemling further teaches:
the plurality of options include an option to display a video in the item listing.  (Doemling, at least: para 39: “ad design tool…to input textual, graphical , video…elements used to form advertisement creative” , para 34: a dynamic ad has one or more elements that may be customized)
As per Claim 8, Govil teaches:
receiving user interaction data describing a user interacting with an item listing of a virtual marketplace during a browsing session at the client device;    (The computing device represents a generic computing element that performs the claimed limitation. at least para 34: “ Ad serving system 102 may programmatically generate animation or video, in a display ad or mobile ad 104, based on a user's data (such as geographic or physical location data, user device 106 data, or other data queried, received or otherwise determined about the user), as known to ad generator 122 from the ad request 112, and any user input 116 received from the user while interacting with display ad [listing] “)
Kumar further teaches:
user interacting with a virtual marketplace (at least: para 48- information transmitted includes the activities of the customer and the interactions of the customer with the e-commerce Web site)
displaying a user interface at a computing device that is different from the client device, the user interface including information describing the user interacting with the item listing (The computing device represents a generic computing element that performs the claimed limitations. at least para 48: the information transmitted includes the activities of the customer and the interactions of the customer with the e-commerce Web-site, interface that presents the information: at least abstract. )
It would have been obvious for one of ordinary skill in the art at the effective filing date of the claimed invention to combine Govil’s existing features, with Kumar’s features of dynamically modifying, by the computing device, a user interface that includes information describing the user interacting with the item listing, to allow merchant to monitor and interact with consumers in real time- Kumar, abstract. Furthermore, the claimed invention is merely a combination of old elements, and in the combination each element merely would have performed the same function as it did separately, and one of ordinary skill in the art would have recognized that the results of the combination were predictable.
Doemling further teaches: 
presents a plurality of options (at least: para 22, fig8 and associated text, para 46, 49)
It would have been obvious for one of ordinary skill in the art at the effective filing date of the claimed invention to combine Govil’s existing features, combined with Kumar’s existing features, with Doemling’s feature of presents a plurality of options, to allow the generation of dynamic data driven advertisements through a user interface – Doemling, abstract, para 22-23. Furthermore, the claimed invention is merely a combination of old elements, and in the combination each element merely would have performed the same function as it did separately, and one of ordinary skill in the art would have recognized that the results of the combination were predictable.
Govil in view of Kumar in further view of Doemling further teach:
each of the plurality of options being selectable to dynamically modify the item listing as displayed at the client device during the browsing session  (Doemling teaches options within a user interface to modify an advertisement, i.e. item listing: at least para 22, fig8 and associated text. Govil further teaches dynamically modifying an item listing during a browsing session: at least abstract, para 21: “ad generation …may occur prior to and/or during the execution of portions of display ad”, user input may be an info provided by the user before or during the playback of the advertisement)
receiving input selecting one of the plurality of options at the computing device;  (Doemling, at least: para 22, fig8 and associated text, para 46, 49)
dynamically modifying the item listing displayed at the client device during the browsing session based on the selected one of the plurality of options. ( Doemling teaches options within a user interface to modify an advertisement, i.e. item listing: at least para 22, fig8 and associated text. Govil further teaches dynamically modifying an item listing during a browsing session: at least abstract, para 21: “ad generation …may occur prior to and/or during the execution of portions of display ad”, user input may be an info provided by the user before or during the playback of the advertisement)
As per Claim 15, Govil teaches:
one or more processors; a computer-readable storage medium storing instructs that are executable by the one or more processors to perform operations comprising  (at least: abstract, para 79)
receiving user interaction data from a client device describing a user interacting with an item listing of a virtual marketplace during a browsing session at the client device;    (The computing device represents a generic computing element that performs the claimed limitation. at least para 34: “ Ad serving system 102 may programmatically generate animation or video, in a display ad or mobile ad 104, based on a user's data (such as geographic or physical location data, user device 106 data, or other data queried, received or otherwise determined about the user), as known to ad generator 122 from the ad request 112, and any user input 116 received from the user while interacting with display ad [listing] “)
Kumar further teaches:
user interacting with a virtual marketplace (at least: para 48- information transmitted includes the activities of the customer and the interactions of the customer with the e-commerce Web site)
displaying a user interface at a computing device that is different from the client device, the user interface including information describing the user interacting with the item listing (The computing device represents a generic computing element that performs the claimed limitations. at least para 48: the information transmitted includes the activities of the customer and the interactions of the customer with the e-commerce Web-site, interface that presents the information: at least abstract. )
It would have been obvious for one of ordinary skill in the art at the effective filing date of the claimed invention to combine Govil’s existing features, with Kumar’s features of dynamically modifying, by the computing device, a user interface that includes information describing the user interacting with the item listing, to allow merchant to monitor and interact with consumers in real time- Kumar, abstract. Furthermore, the claimed invention is merely a combination of old elements, and in the combination each element merely would have performed the same function as it did separately, and one of ordinary skill in the art would have recognized that the results of the combination were predictable.
Doemling further teaches: 
presents a plurality of options (at least: para 22, fig8 and associated text, para 46, 49)
It would have been obvious for one of ordinary skill in the art at the effective filing date of the claimed invention to combine Govil’s existing features, combined with Kumar’s existing features, with Doemling’s feature of presents a plurality of options, to allow the generation of dynamic data driven advertisements through a user interface – Doemling, abstract, para 22-23. Furthermore, the claimed invention is merely a combination of old elements, and in the combination each element merely would have performed the same function as it did separately, and one of ordinary skill in the art would have recognized that the results of the combination were predictable.
Govil in view of Kumar in further view of Doemling further teach:
each of the plurality of options being selectable to dynamically modify the item listing as displayed at the client device during the browsing session  (Doemling teaches options within a user interface to modify an advertisement, i.e. item listing: at least para 22, fig8 and associated text. Govil further teaches dynamically modifying an item listing during a browsing session: at least abstract, para 21: “ad generation …may occur prior to and/or during the execution of portions of display ad”, user input may be an info provided by the user before or during the playback of the advertisement)
receiving input selecting one of the plurality of options at the computing device;  (Doemling, at least: para 22, fig8 and associated text, para 46, 49)
dynamically modifying the item listing displayed at the client device during the browsing session based on the selected one of the plurality of options. ( Doemling teaches options within a user interface to modify an advertisement, i.e. item listing: at least para 22, fig8 and associated text. Govil further teaches dynamically modifying an item listing during a browsing session: at least abstract, para 21: “ad generation …may occur prior to and/or during the execution of portions of display ad”, user input may be an info provided by the user before or during the playback of the advertisement)
As per Claim 20, Govil in view of Kumar in further view of Doemling further teach:
the plurality of options include an option to modify the item listing using a different image for the item   (Doemling, at least: para 39: “ad design tool…to input textual, graphical , video…elements used to form advertisement creative” , para 34: a dynamic ad has one or more elements that may be customized, para 46: a dynamic element is a former static element, static elements include images/shapes/texts/video, at least para 51: static elements of loaded advertisement creative may include any number of identified text/graphics/video/images.)
an option to display a video in the item listing.  (Doemling, at least: para 39: “ad design tool…to input textual, graphical , video…elements used to form advertisement creative” , para 34: a dynamic ad has one or more elements that may be customized)

Claims 3, 10, 17 are rejected under 35 U.S.C. 103 as being obvious in view of Govil (20170287000) in further view of Kumar (20120296682) in further view of Doemling (20100082441), in even further view of Kristiansson et al. (9432408).
As per Claims 3, 10, 17, Govil in view of Kumar in further view of Doemling teach receiving user interaction data from the client device – see Office Action above, and Kristiansson further teaches:
…data is received … via a real time communication protocol. (at least: abstract, col4, lines 45-55: communication via a real-time protocol)
It would have been obvious for one of ordinary skill in the art at the effective filing date of the claimed invention to combine Govil’s existing features, combined with Kumar’s existing features, combined with Doemling’s existing features, with Kristiansson’s feature of receiving data via a real time communication protocol, in order to support real-time communication between the devices – Kristiansson, abstract. Furthermore, the claimed invention is merely a combination of old elements, and in the combination each element merely would have performed the same function as it did separately, and one of ordinary skill in the art would have recognized that the results of the combination were predictable.



Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure:
Lerman et al. (20090006213) teaches dynamic configuring an advertisement, however it fails to teach the combination of claimed elements of independent claims 1/13/18.
Kedem et al. (20040260767) teaches a dynamic web advertisement and content display system that enables real time control of advertisement presentation, however it fails to teach the combination of claimed elements of independent claims 1/13/18.

Any inquiry concerning this communication or earlier communications from the examiner should be directed to Alexandru Cirnu whose telephone number is (571) 272-7775.  The examiner can normally be reached on 8:00 AM - 5:00 PM. Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Ilana Spar can be reached on (571) 270-7537.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free).
 
/Alexandru Cirnu/
Primary Patent Examiner, Art Unit 3622
11/30/2022